Ostrander, J.
(concurring). The testimony of the conversation occurring between the complaining witness and her uncle at Houghton, if treated as a statement by her of the details of the indignity charged in the information, should have been excluded. The general rule which excludes it is a salutary rule. The exception to which attention is directed in the opinion of Mr. Justice Kuhn ought not to be extended, and I think it will be regarded as having been extended if the ruling of the lower court in this case is approved. I agree with Mr. Justice Kuhn in saying that the testimony was immaterial, which is another and sufficient reason for excluding it. And I also agree, but with some hesitation, to the conclusion that the ruling was not prejudicial to respondent.
Bird and Moore, JJ., concurred with Ostrander, J.